PER CURIAM.
In this cause it is ordered that:
(1) The objections of respondent filed May 21, 1938, to the interrogatories propounded by petitioner and filed May 12, 1938, be and are sustained and the interrogatories are stricken from the record.
(2) The petition filed by petitioner on May 19, 1938, for a commission to take depositions of witnesses is denied.
(3) The motion of petitioner filed June 4, 1938, for a judgment pro confesso or in the alternative to compel respondent to answer the petition or to treat the petition as denied by respondent, is overruled and denied.
(4) The motion filed by petitioner on May 19, 1938 to amend its petition for review is denied.
(5) The motion of petitioner filed June 6, 1938, for leave to amend its petition for review is denied.
(6) The motion of respondent filed June 2, 1938, to vacate the order of May 9, 1938, directing that the transcript filed in 6 Cir., 99 F.2d 1009, should be treated as filed in this cause is denied.
(7) The motion of respondent filed June 2, 1938, to remand this cause to the National Labor Relations Board for the purpose of setting aside its findings and order of December 22, 1937, and issuing proposed findings, and making its decision and order upon a reconsideration of the entire case, is granted. But this order to remand is stayed for thirty days from this date pending application to the Supreme Court for a writ of certiorari; provided that, if within such period the applicant shall file with the Clerk of this court a certificate of the Clerk of the Supreme Court that the certiorari petition, record and brief have been filed, the stay shall continue until final disposition by the Supreme Court.
(8) The application of petitioner to be heard in oral argument upon the motions and matters herein determined is denied.